DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of Group II, claims 6, 7, 10, 11, 13, and 25-28, in the reply filed on 29 November 20220 is acknowledged.  The traversal is on several grounds.
Firstly, Applicant argues that the group classifications are not accurate because there is nothing about the classifications that relate to resonance frequency or operational features.  This is not found persuasive because such specific classifications are not present within the classification scheme.  Instead, the examiner has endeavored to assign each invention where it fits best, which was determined to be H04R25/30 for Group I (monitoring/testing of hearing aids) and H04R25/50 for Group II (customized settings for obtaining desired overall acoustical characteristics).  Applicant is welcome to submit any allegedly more appropriate classifications for these inventions.
Applicant also argues that the asserted rationale for restriction can apply to any two claims that are different, thus not being a rationale at all.  This is not found persuasive.  Per the MPEP, the burden is on the examiner to provide reasonable examples that recite material differences or that support the determination that the inventions are distinct.  This has been provided in the Requirement for Restriction/Election of 30 September 2022.  If Applicant proves or provides convincing argument that there are no material differences or that the inventions are not distinct, then the examiner must either document another example or withdraw the requirement.  Applicant has not provided such.  Applicant makes no argument whatsoever that the examples provided do not recite material differences or show distinctness. Instead, Applicant argues only that the examiner has improperly made various fiat findings. The examiner has not made such findings; instead, the examiner has made an assertion that the examples provided recite material differences and/or distinctness between the inventions that would result in a serious search/examination burden if restriction were not required.  Applicant has failed to refute these assertions.  To the extent that Applicant takes issue with present practice under the MPEP as allegedly violating the APA, in terms of various permutations, Applicant is welcome to file petitions/appeals to that effect.  As it stands, the examiner has complied with restriction practice under the MPEP and Applicant has failed to show how the differences between the inventions are immaterial.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 4, 5, 14-16, 21-24, and 29-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
The disclosure is objected to because of the following informalities: Applicant is requested to amend the first paragraph of the specification to include the patent number of now-issued parent application 15/670,301 (which is U.S. Patent No. 10,764,696).  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 27 and 28 are objected to because of the following informalities:
In claim 27, line 5, “the phenomenon” should apparently read --the at least one phenomenon--.
In both claim 27 and 28, lines 2-3 could apparently be deleted, as these limitations are previously recited word-for-word in claim 26 (upon which both claims depend).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 7, 10, 11, 13, and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the measured values" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claims 7, 27, and 28 also recite this limitation and may need to be amended in kind.
Claim 7 recites the limitation "the measured voltage or current" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the recipient" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7, 10, 11, 13, and 25-28 are rejected by virtue of their dependence upon claim 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 6, 7, 13, 26, and 27 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Miller et al. (U.S. Pub. No. 2006/0269076 A1; hereinafter known as “Miller”).
Regarding claim 6, Miller discloses a method (Abstract; Figs. 1, 6-8), comprising: applying a signal to an actuator 112 of a hearing prosthesis to cause actuation of the actuator (Fig. 1; [0047]; [0072]; [0074]; signal is provided to the actuator); measuring, over a duration of time, at least one phenomenon associated with the actuator while applying the signal to the actuator and analyzing the measured values to identify an operational related feature of the actuator ([0075]-[0081]; e.g., measuring voltage/ current/impedance and analyzing those values to assess performance and/or assess whether there a desired interface is present); and adjusting a feature of the hearing prosthesis so that the operational related feature changes with future operation of the actuator ([0085]-[0086]; [0098]; e.g., adjust positioning in response to a determination that the interface is underloaded or overloaded so that the desired interface will be present for future operation, thus improving performance).
Regarding claim 7, Miller discloses that analyzing the measured values comprises obtaining a frequency spectrum of the measured voltage or current over the duration of time and analyzing the frequency spectrum to identify at least one resonance peak ([0017]; [0080]-[0083]; frequency sweep providing measured voltage and current at each frequency, yielding impedance, and identifying the resonant frequency of the given device).
Regarding claim 13, Miller discloses that the actuator is configured to apply mechanical stimulation to at least one of an inner ear of the recipient, a middle ear of the recipient, or a skull of the recipient ([0047]).
Regarding claim 26, Miller discloses that the at least one phenomenon is an electrical property that varies with time owing to movement of a moving part of the actuator that moves owing to actuation of the actuator ([0013]; [0050]-[0051]; [0070]-[0071]; e.g., voltage/current/impedance).
Regarding claim 27, Miller discloses that the at least one phenomenon is an electrical property that varies with time owing to movement of a moving part of the actuator that moves owing to actuation of the actuator ([0013]; [0050]-[0051]; [0070]-[0071]; e.g., voltage/current/impedance), and the action of analyzing the measured values to identify an operational related feature of the actuator includes identifying an asymmetric feature of the phenomenon (Fig. 8; [0080]-[0083]).

Claims 6 and 25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Conn et al. (U.S. Pub. No. 2005/0096561 A1; hereinafter known as “Conn”).
Regarding claim 6, Conn discloses a method (Abstract; Figs. 1, 3, 8), comprising: applying a signal to an actuator 112 of a hearing prosthesis to cause actuation of the actuator (Fig. 1; [0032]; drive signal is provided to the actuator); measuring, over a duration of time, at least one phenomenon associated with the actuator while applying the signal to the actuator and analyzing the measured values to identify an operational related feature of the actuator ([0052]-[0055]; [0070-[0072]; e.g., measuring electrical signal outputs, such as voltage or current, and analyzing those values to assess interface conditions); and adjusting a feature of the hearing prosthesis so that the operational related feature changes with future operation of the actuator ([0067]-[0068]; e.g., adjust positioning in response to a determination that the interface is underloaded or overloaded so that the desired interface will be present for future operation, thus improving performance).
Regarding claim 25, Conn discloses using a signal generator 300 to apply the signal to the actuator ([0047]; [0070]; [0072]); and measuring a current through and/or voltage across a resistor 800 in series with the signal generator and the actuator (Fig. 8; [0072]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Conn as applied to claim 6 above, and further in view of Geddes (U.S. No. 6,269,318 B1).  Conn discloses the invention as claimed, see rejection supra, and further discloses measuring a current through a resistor 800 in series with the actuator (Fig. 8; [0072]).  Conn fails to expressly disclose that the current is measured by measuring a voltage across the resistor and dividing the measured voltage by a resistance of the resistor.  Geddes discloses a method for measuring transducers used for hearing aids (Abstract; col. 1, lines 35-43) wherein current is calculated by sensing a voltage and dividing the voltage by a resistance of the resistor (col. 8, lines 49-52).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Conn by calculating the current in the manner taught by Geddes because this is a known effective method of calculating current that would have been a simple substitution of one known element for another to obtain predictable results.  The non-specific method of calculating the current taught by Conn and the more-specific method taught by Geddes both utilize similar circuits that include a resistor and would provide the predictable results of determining current.  This is also a straightforward application of Ohm’s law, one of the most well-known equations in the electrical area.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6, 7, 10, 11, 13, 26, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 13-15, and 17-24 of U.S. Patent No. 9,729,981.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they do not meet a one-way test for distinctness; the claims of the issued patent would anticipate the present claims.  The claims of the issued patent recite applying a signal to an actuator to cause actuation of the actuator (applying a test voltage, voltage impulse, or signal to the actuator to cause actuation of the actuator), measuring at least one phenomenon associated with the actuator while applying the signal (measuring voltage or current), analyzing the measured values to identify an operational related feature of the actuator (analyze the measured values to identify a resonance peak); and adjusting a feature of the hearing prosthesis so that the operational related feature changes with future operation of the actuator (providing signal based on the identified resonance peak; compensating for the identified resonance peak).  Claims 15, 17, 19, and 24 of the issued patent map to present claims 7, 10, 11, 13, respectively.  Present claims 26 and 27 are taught by the independent claims of the issued patent, as voltage/current may be the recited phenomenon and identifying a resonance peak is an asymmetric feature.
Claims 6, 7, 10, 11, 13, 26, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 16-20, and 23-33 of U.S. Patent No. 10,764,696.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they do not meet a one-way test for distinctness; the claims of the issued patent would anticipate the present claims.  The claims of the issued patent recite applying a signal to an actuator to cause actuation of the actuator (applying a voltage or voltage impulse to the actuator to cause actuation of the actuator), measuring at least one phenomenon associated with the actuator while applying the signal (measuring voltage or current), analyzing the measured values to identify an operational related feature of the actuator (analyze the measured values to identify a resonance peak); and adjusting a feature of the hearing prosthesis so that the operational related feature changes with future operation of the actuator (providing signal based on the identified resonance peak; compensating for the identified resonance peak).  Claims 17, 33, 3/20, and 28/30 of the issued patent map to present claims 7, 10, 11, 13, respectively.  Present claims 26 and 27 are taught by the independent claims of the issued patent, as voltage/current may be the recited phenomenon and identifying a resonance peak is an asymmetric feature.

Allowable Subject Matter
Claim 10 would be allowable if the double patenting rejections set forth in this Office action are overcome and if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 10, none of the prior art of record teaches or reasonably suggests obtaining a signal from opposite sides of the actuator and measuring a voltage drop across the actuator by obtaining a different of the signals from opposite sides of the actuator, in combination with the previously recited steps.  Regarding claim 28, none of the prior art of record teaches or reasonably suggests applying a Fourier analysis to the measured values to identify the operational related feature of the actuator, in combination with the previously recited steps.  A Fourier analysis is typically used to convert measured values from the time domain to the frequency domain.  Miller uses a frequency sweep, so its values are already in the frequency domain, while there is no motivation to convert the measured values of Conn to the frequency domain.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Waldmann (U.S. Pub. No. 2006/0247488 A1) teaches a system and method that is very similar to Miller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791